Citation Nr: 0609547	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for psychoneurosis, anxiety reaction with history of 
duodenal ulcer.

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to a compensable disability rating for 
hyperplasia of the thyroid.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In a Statement In Support Of Claim received by the RO in 
September 2002, the veteran indicated that he wished to be 
scheduled for a personal hearing before a local Hearing 
Officer.

In a Supplemental Statement of the Case (SSOC) sent to the 
veteran by the RO in June 2005, it was noted that the veteran 
had not yet been scheduled for a personal hearing at the RO.  
The veteran was asked to indicate whether or not he still 
wished to have a hearing.

There is no indication in the record that the veteran 
indicated that he no longer wished to be scheduled for a 
personal hearing at the RO.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the appellant an opportunity for a hearing.  
38 U.S.C.A. §§ 7105, 7107 (West 2002 & Supp. 2005).  As such, 
in order to afford the veteran due process, this case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

Further, the veteran has reported receiving psychiatric 
treatment at Kaiser.  He also indicated that he was placed on 
medical leave from his job at the post office in March 2000.  
These records should be obtained on remand.

As the case must be remanded for the foregoing reasons, the 
veteran also should be afforded a current VA psychiatric 
examination, and any recent treatment records from the 
Sepulveda VA treatment facility should be obtained.  

Finally, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claims for an increased rating for 
hypertension, psychoneurosis, and 
hyperplasia of the thyroid and for a 
TDIU, as well as an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claims on appeal; (2) the information and 
evidence that VA will obtain on his 
behalf, (3) the information and evidence 
that he is expected to provide, and (4) 
request that he provide any evidence in 
his possession that pertains to the 
claims. 

2.  Make arrangements to obtain the 
veteran's treatment records for a 
psychiatric disorder from Kaiser, dated 
since 2000.

3.  Make arrangements to obtain the 
veteran's treatment records for a 
psychiatric disorder, hypertension, and 
thyroid problems from the Sepulveda VA 
treatment facility, dated since 2003.

4.  Make arrangements to obtain all 
relevant records from the Postal Service 
concerning the veteran's placement on 
medical leave in March 2000.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
psychoneurosis, anxiety reaction with 
history of duodenal ulcer.  The examiner 
must conduct a detailed mental status 
examination.  

The examiner must also discuss the 
effect, if any, of the veteran's 
psychiatric disorder on his social and 
industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
psychiatric disorder consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  If it is not possible to assign a 
GAF score on the basis of the veteran's 
psychoneurosis, anxiety reaction with 
history of duodenal ulcer alone, the 
examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Scheduled the veteran to appear for a 
personal hearing before a Hearing Officer 
at the RO.

7.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


